 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   SEAN ANTHONY CRISHON,           )   Case No. CV 18-2271-PA (JPR)
                                     )
12                     Petitioner,   )
                                     )   ORDER ACCEPTING FINDINGS AND
13              v.                   )   RECOMMENDATIONS OF U.S.
                                     )   MAGISTRATE JUDGE
14   RAYBON JOHNSON, Warden,         )
                                     )
15                     Respondent.   )
                                     )
16
17        The Court has reviewed the Petition, records on file, and

18   Report and Recommendation of U.S. Magistrate Judge.       On January

19   16, 2021, after Petitioner failed to file timely objections, the

20   Court accepted the R. & R. and denied the Petition, dismissing it

21   with prejudice.   The Court subsequently vacated that judgment

22   when Petitioner’s counsel established good cause for not timely

23   filing objections and requested an extension of time to do so.

24   On March 8, 2021, Petitioner filed objections to the R. & R.;

25   Respondent has not filed a response.

26        Petitioner largely reiterates the arguments raised in his

27   Petition and Reply.   For instance, he maintains (see Objs. at 2-

28   5) that the state court of appeal erred in finding that he was
 1   properly convicted of both robbing and attempting to rob Jerome
 2   Bilderrain (see Lodged Doc. 6 at 21-22).    But he doesn’t take
 3   issue with the Magistrate Judge’s correct conclusion that his
 4   claim boils down to an assertion that the state court wrongly
 5   applied state law in determining that his crimes were not
 6   committed “pursuant to one intention, one general impulse, and
 7   one plan,” and this Court is bound by the state court’s holding.
 8   (See R. & R. at 26-27.)   Further, for the reasons detailed in the
 9   R. & R. (see id. at 27-30), the evidence supported the state
10   court’s finding that two separate takings constituted distinct
11   crimes, as they “were . . . committed pursuant to different
12   criminal plans” and “occurred in different locations and at
13   different times” (id. at 29).1
14        Petitioner also contends that the Magistrate Judge erred in
15   finding that his instructional-error claim didn’t warrant habeas
16   relief.   He argues that the jury should have been instructed on
17   theft as a lesser included offense of his robbery of George
18   Anderson because the jury could have found that Petitioner didn’t
19   use force when he stole Anderson’s phone.   (See Objs. at 6-9.)
20   He claims that the Magistrate Judge improperly “focus[ed] only on
21
          1
22             Petitioner points out that in her closing argument, the
     prosecutor “did not address the attempted robbery charge or the
23   taking of Bilderrain’s jewelry.” (Objs. at 4.) But there is no
     merit to his suggestion that Respondent’s arguments here are
24   inconsistent with the prosecution’s trial theory because, as the
     Magistrate Judge noted (see R. & R. at 31-32), the charging
25   instrument reflected the prosecution’s theory that the attempted
26   robbery of the jewelry occurred the day before the robbery of the
     cash, and the prosecutor discussed the attempted robbery of the
27   jewelry in her opening statement.       Nothing mandates that a
     prosecutor discuss all the evidence or all the charges in her
28   closing argument.

                                      2
 1   the evidence in favor of judgment instead of considering what
 2   evidence the jury might have applied towards a finding of theft.”
 3   (Id. at 8.)    To the contrary, she concluded that given the
 4   evidence, “no reasonable juror would have found” that he had
 5   reached a place of safety by the time he used force and therefore
 6   committed only theft.   (R. & R. at 41.)   And Petitioner does not
 7   contest her finding that although the evidence might have been
 8   consistent with an inference that Petitioner used force in self-
 9   defense, “whether a justified use of force during a defendant’s
10   escape could nonetheless satisfy the force element of robbery is
11   a state-law issue that . . . this Court may not reexamine.”    (Id.
12   at 43.)
13        Having reviewed de novo those portions of the R. & R. to
14   which Petitioner objects, the Court agrees with and accepts the
15   findings and recommendations of the Magistrate Judge.   IT
16   THEREFORE IS ORDERED that judgment be entered denying the
17   Petition and dismissing this action with prejudice.
18
19   DATED: April 27, 2021
                                     PERCY ANDERSON
20                                   U.S. DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                       3
